Citation Nr: 1515904	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-30 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

7.  Entitlement to an initial evaluation in excess of 10 percent for the residuals of a left bunionectomy with scar.

8.  Entitlement to an initial compensable evaluation for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Roanoke, Virginia, regional office (RO) of the Department of Veterans Affairs (VA).  The Winston-Salem, North Carolina RO now had jurisdiction over this case.  

The Veteran's claims of service connection for depression, sleep apnea, and insomnia were denied in separate rating decisions by the RO.  She did not submit a notice of disagreement for these issues and they are not before the Board.  

This appeal was previously before the Board in June 2013, at which time it was remanded in order to schedule the Veteran for a hearing.  She was scheduled for a hearing before a Veterans Law Judge in February 2014 but failed to report.  

Additional evidence has been added to the record since the most recent supplemental statement of the case was issued in 2008.  This includes private treatment records from 2010 to 2011, VA treatment records from 2011 to 2011, and VA examinations of the left foot and migraine headaches in September 2011.  The Veteran has not waived initial consideration of this evidence by the RO, and the RO must issue a supplemental statement of the case that addresses these matters.  See 38 C.F.R. § 19.31(b) (2014).  

However, none of this additional evidence is relevant to the Veteran's claims of service connection for knee disabilities, a low back disability, or hearing loss.  Therefore, the Board may proceed with adjudication of these appeals without prejudice to the Veteran.  Bernard v. Brown, 4 Vet.App. 384, 394 (1993).

The issues of entitlement to service connection for a right foot disability and PTSD, and entitlement to an increased evaluation for the residuals of a bunionectomy of the left foot with scar and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records are negative for evidence of a right knee disability, and a right knee disability has not been diagnosed since discharge from service.  

2.  The service treatment records are negative for evidence of a left knee disability, and a left knee disability has not been diagnosed since discharge from service.  

3.  The Veteran was seen for treatment of lumbar strain on one occasion during service, but the separation examination and medical history were both negative for a back disability; there is no post service diagnosis of a back disability.  

4.  Although hearing loss was noted at discharge, the post service medical records show that hearing acuity is normal.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014). 

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014).  

4.  The criteria for service connection for bilateral hearing loss have not been met; and bilateral hearing loss may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a November 2006 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The service treatment records have been obtained.  The Veteran has been afforded VA examinations of her knees, back, and hearing.  Her VA treatment records have also been obtained, and she has not identified any private medical records relevant to these issues.  She failed to report for her hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of this disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Knees

The service treatment records are negative for evidence of a knee disability.  They do show that the Veteran was seen for reports of three days of leg pain in June 2002.  The assessment was bilateral shin splints.  She was treated with pain medications and ice, and was placed on profile with reduced running for two weeks.  

The remainder of the service treatment records are negative for any complaints or treatment referable to a knee disability.  On the September 2006 Report of Medical History, the Veteran denied a history of knee trouble and swollen and painful joints.  The separation examination was objectively negative for a knee disability.  

After service, the Veteran underwent a VA fee basis examination in December 2006.  She reported having experienced bilateral knee pain and shin splints since September 2002.  She also reported constant popping.  On examination, both knees were normal, with no edema, effusion, weakness, tenderness, redness, heat, abnormal or guarding movements, or subluxation.  There was no locking pain, joint effusion, or crepitus.  No pain was induced on examination.  The range of motion was a normal zero to 140 degrees in each knee.  See 38 C.F.R. § 4.71, Plate II.  At the conclusion of the examination, the examiner stated that there was no pathology to render a diagnosis for either knee.  While the Veteran's subjective complaints of chronic stiffness and pain were noted, the objective physical examination was unremarkable.  No other post-service evidence reflects manifestations of a knee disorder.

The Board finds that entitlement to service connection for a right knee disability and a left knee disability is denied.  There is no evidence that the Veteran has a chronic disability of either knee.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, the service treatment records are negative for treatment or diagnosis of a knee disability, and the Veteran denied knee trouble when she was discharged.  The December 2006 VA examination is also negative for a knee disability.  No other competent medical evidence of a current knee disability has been received. 

The Board has considered the Veteran's reports of knee pain.  In this regard, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in the present case none of these criteria have been met.  Thus, while the reports of pain are both competent and credible, on the question of whether a diagnosed disability exists, the probative medical evidence is against the claim.  Furthermore, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The evidence does not show that the Veteran has a chronic disability of either knee, and there is no basis for service connection.  

Low Back

The service treatment records show that the Veteran was seen in May 2002 for complaints of low back pain for the past three weeks that increased with bending.  On examination, she was positive for paraspinous muscle tenderness, but there was a full range of motion with only mild discomfort.  There was no radiation or paresthesias, and motor strength was 5/5.  The assessment was lumbar strain.  

The remainder of the service treatment records are negative for any complaints or treatment regarding a back disability.  On the September 2006 Report of Medical History, the Veteran denied a history of recurrent back pain or any back problem.  The separation examination states that the spine was normal.  

At the December 2006 VA fee basis examination, the Veteran reported chronic stiffness and pain at the coccyx region of the low back.  She added that the pain had been present since she was ten years old.  The pain was reportedly 10/10 at its worse, but there had been no diagnosis and there was no functional impairment.  On examination, the spine was symmetrical in appearance and spinal motion.  Curvature of the spine was normal.  There was no radiation of pain on movement, and no muscle spasm or tenderness.  Straight leg raising was normal.  The range of motion was normal with no pain induced.  At the conclusion of the examination, the examiner stated that there was no pathology to render a diagnosis.  While the Veteran's subjective complaints of chronic stiffness and pain were noted, the objective physical examination was unremarkable.  

Entitlement to service connection for a low back disability is not warranted.  Although the Veteran was seen for lumbar strain on one occasion during service, it appears that this injury resolved without a residual disability, as the Veteran denied back trouble when she was discharged.  The discharge examination found the spine to be normal and the December 2006 VA examination was also negative for a back disability.  No other medical evidence that shows a current diagnosis of a low back disability has been submitted. 

The Board has considered the Veteran's reports of back pain, and while the reports of pain are both competent and credible, the Veteran is not competent to provide evidence as to more complex medical questions such as the diagnosis of a chronic back disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Again, while in some limited cases lay evidence can establish a diagnosis, as explained above, none of those circumstances are present here.  Furthermore, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of a current diagnosis of a chronic back disability, the Veteran's claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records show that the Veteran's hearing was normal when she entered active service.  Although she was seen for an ear ache in July 2004, the record of that treatment is are negative for hearing loss.  

The Veteran denied a history of hearing loss on the medical history she completed in September 2006 in preparation for separation.  However, an audiogram was included with the separation examination.  This showed that the Veteran had auditory thresholds of 30, 40, 35, 60, and 15 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 20, 55, 50, 45, and 40 decibels at these same frequencies.  These results meet the criteria for hearing loss as defined by 38 C.F.R. § 3.385 for both ears.  

At the December 2006 VA fee basis examination the Veteran reported having experienced hearing loss since 2002.  Her current symptom was that she preferred to listen to the television at a very loud volume.  There was no functional impact and she denied having tinnitus.  On examination, the pure tone audiometry results were auditory thresholds of 15, 15, 15, 15, and 5 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had thresholds of 15, 15, 15, 15, and 10 decibels at the same frequencies.  Speech recognition was 98 percent in the right ear and 96 percent in the left ear.  The examiner found that there was no diagnosis because there was no pathology to render a diagnosis, and added that the examination revealed that the Veteran did not have a hearing problem.  

Entitlement to service connection for hearing loss must be denied.  The evidence does not show that the Veteran has a current diagnosis of hearing loss as required by 38 C.F.R. § 3.385.  Although the September 2006 separation examination shows bilateral hearing loss, the December 2006 VA examination found that the Veteran's hearing was normal.  No other post service evidence of a current hearing loss that meets the requirements of 38 C.F.R. § 3.385 has been submitted. 

The Board has considered the Veteran's reports of hearing loss that requires her to listen to the television and music at a loud volume, and while these reports are both competent and credible, the provisions of 38 C.F.R. § 3.385 provide a strict definition of hearing loss, and the Board is not free to ignore them.  Service connection for hearing loss on a presumptive basis has been considered, but as there is no post-service diagnosis of hearing loss, there is no basis to presume that it began during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of a current diagnosis of hearing loss as defined by VA regulation, the Veteran's claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997).  


							



ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The February 2007 rating decision denied the Veteran's claim for service connection for PTSD on the basis that there was no current diagnosis of this disability found at the December 2006 VA fee basis psychiatric examination.  However, March 2011 VA treatment records now show that the Veteran tested positive on a PTSD screen.  

In addition, the regulations for service connection for PTSD have changed during the Veteran's appeal.  It does not appear that the new regulations have been considered for the Veteran's claim.  This is potentially relevant, as the Veteran was stationed in Southwest Asia, and her records reflect that she was in a designated imminent danger area.  Furthermore, it does not appear that the VA treatment records from 2011 to 2012 have been considered by the RO, and a supplemental statement of the case has not been issued since November 2008.  Additional development is required to address these matters.  See 38 C.F.R. § 19.31(b). 

Similarly, while the December 2006 VA fee basis examination found that the Veteran had a current disability of the left foot, this examination was silent as to whether or not there were any current findings for the right foot.  Private records now show that the Veteran underwent a bunionectomy of the right foot in March 2011.  It does not appear that this evidence has ever been considered by the RO, and the most recent supplemental statement of the case to address this issue was in November 2008.  

Finally, a review of Virtual VA shows that the Veteran was afforded VA examinations for his service connected left foot disability and migraine headaches in September 2011.  Unfortunately, it does not seem that the Veteran's claims have been readjudicated since these examinations, and the most recent supplemental statement of the case to address these matters was also the one issued in November 2008.  This must also be addressed on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records pertaining to the Veteran's claimed PTSD, right foot disability, left foot disability, and migraine headaches since 2012 and associate them with the claims folder.  

2.  Schedule the Veteran for a VA PTSD examination.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be provided to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  At the conclusion of the examination, the examiner must attempt to provide the following opinions:

a) Does the Veteran have a current diagnosis of a chronic psychiatric disability?  If so, what is the diagnosis of this disability?

b) For all currently diagnosed psychiatric disabilities, is it as likely as not that the disability was incurred due to active service?

c) If the Veteran has a current diagnosis of PTSD, is the stressor claimed by the Veteran related to fear of hostile military or terrorist activity?  Is this stressor adequate to support the diagnosis of PTSD?  If so, are the Veteran's symptoms related to this stressor?  

The reasons and bases for all opinions should be provided and discussed in full.  The Veteran's treatment for depression during service as confirmed in her service treatment records should be noted and discussed in relation to any current psychiatric diagnosis.  If the examiner finds that they are unable to express the requested opinions without resort to speculation, then the reasons and bases for that opinion should be provided, and any outstanding evidence that would enable the examiner to express the opinion should be identified.  

3.  Schedule the Veteran for a VA examination of her feet.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be provided to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  All diagnostic criteria necessary to evaluate the Veteran's service connected left foot disability should be addressed.  At the conclusion of the examination, the examiner must attempt to provide the following opinions in regards to the right foot:

a) Does the Veteran have a current disability of the right foot?  If so, what is the diagnosis of this disability?

b) For all currently diagnosed right foot disabilities, is it as likely as not that the disability was incurred due to active service?

The reasons and bases for all opinions should be provided and discussed in full.  If the examiner finds that they are unable to express the requested opinions without resort to speculation, then the reasons and bases for that opinion should be provided, and any outstanding evidence that would enable the examiner to express the opinion should be identified.  

4.  Schedule the Veteran for a VA examination of her migraine headaches.  All indicated tests and studies should be conducted.  The claims folder and electronic record must be provided to the examiner for use in the study of this claim, and the examination report must state that they have been reviewed.  All diagnostic criteria necessary to evaluate the Veteran's service connected migraine headaches should be addressed.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  This must include consideration of 38 C.F.R. § 3.304(f)(3) (2014) for the Veteran's claim for service connection for PTSD.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


